Case 1:19-cv-03116-PGG Document 72-1 Filed 01/31/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

— _ cunnnneeees w xX
CONTINENTAL CASUALTY COMPANY,
Plaintiffs, Civil Action No. 19-cv-03116 (PG)
Vv.
PROLERIZED NEW ENGLAND COMPANY LLC FREESE BRIEFING

as alleged successor to PROLERIZED NEW ENGLAND SCHEDULE FOR SUMMARY
(JOINT VENTURE) and as the real party in interest with JUDGMENT MOTIONS ON THE
respect to claims asserted against HARTFORD DUTY TO DEFEND

ACCIDENT AND INDEMNITY COMPANY and
HARTFORD CASUALTY INSURANCE COMPANY;
PROLERIDE TRANSPORT

SYSTEMS, INC. d/b/a PROLERIZED NEW
ENGLAND COMPANY (JOINT VENTURE); and
NORTHWESTERN NATIONAL INSURANCE
COMPANY,

Defendants.

Pursuant to the Court’s endorsement to the joint letter filed by Continental Casualty
Company on December 10, 2019, the parties submit this [Proposed] Briefing Schedule for any

summary judgment motions on the duty to defend:
1, The discovery deadline for the duty to defend is January 31, 2020;

2. Any summary judgment motion on the duty to defend shall be filed on or before

February 28, 2020;
3. Opposition shall be filed on or before April 3, 2020; and

Error! Unknown document property name,

 
Case 1:19-cv-03116-PGG Document 72-1 Filed 01/31/20 Page 2 of 2

4, Any Reply shall be filed on or before May 1, 2020.

Dated: January 10, 2020

Voduge 0. Srdraler

Matthew, Anderson

Rodrigo C. Tordecilla

Mendes & Mount LLP

750 7th Avenue

New York, NY 10019

Tel: 212-261-8000

Fax: 212-261-8750
Matthew.Anderson@mendes.com
Rodrigo. Tordecilla@mendes.com
Attorneys for Plaintiff Continental
Casualty Company

Error! Unknown document praperty name,

 

Stepiien H(Gélloway _/

Crystal C. Chase

Stoel Rives LLP

760 SW Ninth Avenue, Suite 3000
Portland, OR 97205

Tel: 503-294-9369

Fax: 503-220-2480

Stephen. galloway@stoel.com
Attorneys for Prolerized New England
Company LLC and Proleride Transport
Systems, Inc.

SO ORDERED:

[oul darohech

Hon, Paul G. Gardephe, U.S.D.J.

Dated: feh.2| 2 28

 
